                                           Case 3:20-cv-02146-WHO Document 86 Filed 08/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                                                                            Case Nos. 20-cv-02146-WHO (JSC)
                                   7       SA MUSIC LLC, et al.,                                      20-cv-02794-EMC (JSC)
                                                         Plaintiffs,                                  20-cv-02965-JSW (JSC)
                                   8
                                                   v.
                                   9                                                        ORDER RE: CONFIDENTIALITY
                                           APPLE, INC, et al.,                              DESIGNATION DISPUTE
                                  10
                                                         Defendants.                        Re: Dkt. Nos. 78, 79
                                  11

                                  12            Now pending before the Court is a discovery dispute regarding Apple’s designation of a
Northern District of California
 United States District Court




                                  13   take-down notice and certain deposition testimony as confidential pursuant to the Protective

                                  14   Orders governing these related cases. (Dkt. Nos. 78, 79.)1

                                  15            The Protective Orders provide a process for challenging a party’s confidentiality

                                  16   designations. (Adasam, No. 20-cv-02146-WHO, Dkt. No. 43 ¶ 6; Pickwick, 20-cv-02794-EMC,

                                  17   Dkt. No. 52 ¶ 6; Genepool, 20-cv-02965-JSW, Dkt. No. 44 ¶ 6.) The parties’ joint letter does not

                                  18   comply with that process and the parties offer no explanation for their failure to do so. Further,

                                  19   Apple’s response is unsupported by a declaration. The Court cannot treat attorney argument as

                                  20   evidence and thus Apple cannot meet its burden without a declaration. For example, when a

                                  21   document is filed under seal as having been designated as confidential by a party, the designating

                                  22   party must submit a declaration attesting to facts that show that the document is indeed

                                  23   confidential. See N.D. Cal. Civ. L.R. 79-5(d). Finally, the parties’ letter brief refers to an Exhibit

                                  24   2 with highlighted deposition testimony. The letter briefs in Adasam do not have an Exhibit 2 and

                                  25   the attached deposition testimony is not highlighted. (No. 20-cv-02146-WHO, Dkt. Nos. 78, 79.)

                                  26   The same is true for Pickwick. (No. 20-cv-02794-EMC, Dkt. Nos. 81, 82.) Genepool inexplicably

                                  27
                                       1
                                  28    Adasam, No. 20-cv-02146-WHO, Dkt. Nos. 78, 79; Pickwick, 20-cv-02794-EMC, Dkt. Nos. 81,
                                       82; Genepool, No. 20-cv-02965-JSW, Dkt. Nos. 71, 72, 73, 74, 75.
                                          Case 3:20-cv-02146-WHO Document 86 Filed 08/11/21 Page 2 of 2




                                   1   has several versions of the same letter brief, (No. 20-cv-02965, Dkt. Nos. 71, 72, 73, 74, 75), but

                                   2   only one has Exhibit 2 with the highlighted deposition transcript, (Dkt. No. 75). For all of these

                                   3   reasons the Court concludes that the confidentiality dispute is not properly presented for decision.

                                   4          If the parties wish to properly brief this issue before the Court, they must do so on or

                                   5   before August 18, 2021. Another way to proceed is pursuant to Civil Local Rule 79-5 in

                                   6   connection with Plaintiffs’ summary judgment filings. If Plaintiffs wish to file a document which

                                   7   Apple has designated as confidential, then they can follow the procedures set forth in Rule 79-5.

                                   8   Apple will then have the burden of proving that those documents should be sealed from public

                                   9   view. N.D. Cal. Civ. L.R. 79-5(e).

                                  10          The administrative motion to file provisionally under seal is GRANTED given that the

                                  11   Court is not adjudicating the merits of the confidentiality designations.

                                  12          This Order disposes of Docket Nos. 78, 79 in Adasam, No. 20-cv-02146-WHO; Docket
Northern District of California
 United States District Court




                                  13   Nos. 81, 82 in Pickwick, No. 20-cv-02794-EMC; and Docket Nos. 74, 75 in Genepool, No. 20-cv-

                                  14   02965-JSW.

                                  15          IT IS SO ORDERED.

                                  16   Dated: August 11, 2021

                                  17

                                  18
                                                                                                    JACQUELINE SCOTT CORLEY
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
